Citation Nr: 0300942	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  00-21 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder. 

2.  Entitlement to service connection for residuals of a 
hemorrhage of the head.

3.  Entitlement to service connection for a left eye 
disability.

4.  Entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1940 to 
January 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of August 
2000, which denied the veteran's application to reopen his 
claim for service connection for a skin disability, and 
denied service connection for a hemorrhage to the head, a 
left eye disability, and hearing loss.  In May 2002, the 
veteran appeared at a Board videoconference hearing.  


FINDINGS OF FACT

1.  In August 1977, the RO denied the claim for service 
connection for a skin disorder, and the veteran did not 
appeal that decision.  Additional evidence submitted since 
the August 1977 RO decision is cumulative or redundant of 
evidence previously considered, or the additional 
evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

2.  A hemorrhage of the head during service is not shown, 
nor are there any current residuals of a claimed 
hemorrhage of the head.

3.  A left eye disability began years after service and 
was not caused by any incident of service.

4.  The veteran's current bilateral hearing loss 
originated in service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted new and material 
evidence since the final August 1977 RO rating decision, 
and thus his claim for service connection for a skin 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).

2.  Claimed residuals of a hemorrhage of the head were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).

3.  A left eye disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

4.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran had active service in the Navy from September 
1940 to January 1942.

Service medical records show that the entrance examination 
in September 1940 was normal.  The veteran's hearing was 
15/15 bilaterally.  He was treated for several days in 
October-November 1940 for cellulitis of the left ring 
finger.  In May 1941, he was hospitalized for two weeks 
for jaundice.  On examination, his ears and hearing were 
normal.  His eyes were normal except for jaundice.  He was 
treated for jaundice, which cleared, and he was returned 
to duty.

In September 1941, the veteran was hospitalized for two 
weeks for treatment of otitis media.  He was seen with a 
two week history of head pains, with a foul discharge and 
decreased hearing in the right ear for eleven days.  He 
said he had discharge from the ear about a year ago.  He 
denied a history of injury.  On examination, there was a 
large perforation in the right tympanic membrane.  The 
left tympanic membrane was red but intact.  X-rays showed 
a sclerotic mastoid on the right, with a normal left 
mastoid.  The eyes were normal.

In October 1941, the veteran was again hospitalized with 
otitis media.  He complained of right ear pain, which he 
said had begun a few days after his discharge the previous 
month.  On examination, a large polyp filled the right ear 
canal.  The left was normal.  Treatment records indicate 
that part, but not all, of the polyp was removed.  X-rays 
of the mastoids in November 1941 disclosed a sclerotic 
left mastoid with no erosion.  The right mastoid process 
was moderate in size, pneumatic, and clear.  

A medical board survey in November 1941 concluded that the 
veteran had had repeated attacks of otitis media since the 
age of 41/2 years, noted to have been verified by the 
veteran's mother and private physician.  Examination was 
essentially negative except for the presence of a polyp in 
the middle ear extending into and occluding the right 
auditory canal.  X-rays revealed marked density around the 
peri-antral triangle on the right side and sclerosis 
throughout the left mastoid.  The diagnosis was otitis 
medica, chronic right.  The veteran had been advised that 
an operation was necessary to effect a cure, and he had 
refused.  It was found that the condition had existed 
prior to service, and was not aggravated by service.  
Discharge was recommended, and he was discharged in 
January 1942.  

In July 1977, the veteran filed a claim for compensation 
or pension.  He reported that he had a skin disease of the 
hands, feet, and head in about 1941, and said he had been 
told he had athlete's foot in the military.  He said he 
sought treatment for skin disease in 1965, and received a 
different diagnosis.  The veteran also reported a 
declining hearing problem.  

In August 1977, the RO denied service connection for a 
skin condition.  The veteran did not appeal that 
determination.  

In March 2000, the veteran filed an application to reopen 
a claim for service connection for a skin condition 
(claimed as jungle rot), and he also claimed service 
connection for residuals of a hemorrhage of the head, 
hearing loss, and a left eye disability.  

In May 2000, he wrote that he had been taken off his ship 
and hospitalized in 1942, with a hemorrhage of the head.  
He said he was bleeding at the ears and nose, and that he 
also had a bad case of jungle rot on his hands and feet, 
which he had never been able to cure.  He said they wanted 
to operate on his head, but he refused.  He said he had 
been engaged in a battle in the North Atlantic, and about 
two weeks later, he started having headaches, and bleeding 
of the ears and nose.  

VA treatment records dated from August 1997 to April 2000 
show that the veteran was regularly seen in the 
ophthalmology clinic with diagnoses including astigmatism, 
presbyopia, retinal arterial narrowing, and dull macula 
and retina in both eyes, and a surface wrinkle in the 
retina and macula of the left eye with decrease in visual 
acuity.  He also had vitreous sheeting and retinal 
cobblestone in the left eye.  It was noted that the 
veteran had been a golden gloves boxer.  In October 1999, 
cataracts were noted in both eyes.  In November 1999, the 
veteran had an intraocular lens implant for his left eye 
cataract.  He also had ocular hypertension 
postoperatively.  

The records also show that in December 1998, he complained 
that he was having more trouble hearing.  In March 1999, 
he complained of pain in his head when he turned his head 
to the left, which had been really bad for the past two to 
three weeks.  He also complained of getting hard of 
hearing in his left ear.  A computerized tomography (CT) 
scan in October 1999 did not disclose any lesion of the 
head.  From October 1999 to June 2000, the veteran was 
seen regularly in the podiatry clinic for diabetic foot 
care.  He had onychomycosis, onychauxis involving the 
nails, and a tyloma; otherwise, the skin was normal.  

According to a July 2000 letter from F. A. McLeod, M.D., 
the veteran was first seen in July 2000 for hearing loss.  
It was noted that while in the Navy in November 1941, he 
had been on bombing runs and two weeks later, had bleeding 
from the nose and ears.  The veteran reported a past 
medical history of a hemorrhage of the head in 1941.  On 
examination, the veteran had severe atelectasis and 
tympanosclerosis in both ears, as well as moderate to 
severe sensorineural hearing loss.  

According to a September 2000 letter from J. R. Durant, 
M.D., the veteran had bilateral deafness.  Dr. Durant 
wrote that it appeared as though he had a very bad case of 
mastoiditis in service, and it seemed likely that his 
hearing loss was due to the mastoiditis.  

In March 2001, a statement signed by N. W. Cates, dated in 
March 2000, was received, which was to the effect that he 
recalled the veteran having been taken off ship and 
carried to a hospital with jungle rot on the hands and 
feet and bleeding of the nose and ears.  

In May 2002, the veteran testified at a Board hearing.  He 
said he was treated for "jungle rot" of the hands and feet 
in service.  He said the condition was manifested by 
episodes where his hands and feet would break out and 
bleed.  He asserted that he had a "hemorrhage of the head" 
in service, with bleeding from his ears and nose.   The 
veteran said he had hearing loss in service following an 
incident of acoustic trauma due to gunfire.  He said he 
first had problems with his left eye about three years 
ago, but then he recalled having a problem with it in 
service.  The veteran had difficulty remembering past 
treatment, but said he would attempt to obtain records of 
treatment after service for his skin condition, and the 
record was left open for sixty days for the veteran to 
obtain such records.  No records were received.

II.  Analysis

A.  New and material evidence for skin disorder

The file shows that through correspondence, the rating 
decision, the statement of the case, supplemental 
statements of the case, and a Board hearing, the veteran 
has been notified of the evidence necessary to reopen and 
substantiate his claim for service connection for a skin 
disorder, and of the respective obligations of the veteran 
and VA to obtain the evidence.  Identified medical records 
have been obtained to the extent possible.  In the case of 
a previously denied claim, a VA examination is not to be 
provided until the claim has been reopened by new and 
material evidence.  The Board is satisfied that the notice 
and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

Service connection for a skin condition was denied by the 
RO in August 1977.  The veteran did not appeal that 
determination, and it is final, with the exception that a 
previously denied claim may be reopened by submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet.App. 27 (1996); Manio v. Derwinski, 
1 Vet.App. 140 (1991).   

During the time applicable to the present case, "new and 
material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Evidence of record at the time of the prior decision 
included service medical records which did not show any 
skin abnormalities, except for acute and transitory 
cellulitis of one finger.  Evidence also indicated that 
the veteran had been treated many years after service for 
a skin condition.

Evidence received since the August 1977 rating decision 
includes the veteran's statements reiterating that he had 
a skin disorder of the hands and feet in service.  These 
statements are duplicative of his contentions considered 
in the earlier decision, and, hence not new.  See Vargas-
Gonzalez v. West, 12 Vet.App. 321 (1999).  

VA treatment records dated from 1997 to 2000 were also 
received, which show treatment for onychomycosis and 
onychauxis (involving the nails) and tyloma (a callus), in 
connection with diabetic foot care.  This evidence contain 
no suggestion that any of the current skin disorders 
(first shown decades after service) are related to 
service.  The additional medical evidence is not material 
evidence, since it is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  

Also received was a statement, dated in March 2000, from a 
shipmate of the veteran, who stated that the veteran had 
jungle rot of the hands and feet in service.  However, as 
a layman, this person has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  This lay 
statement is not material evidence, since it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

Given the foregoing, the Board concludes that new and 
material evidence has not been submitted to reopen the 
claim for service connection for a skin disorder, and the 
August 1977 RO rating decision remains final.




B.  Service connection

The file shows that by RO correspondence, the rating 
decision, the statement of the case, the supplemental 
statements of the case, and a Board hearing, the veteran 
has been informed of the evidence necessary to 
substantiate his claim, and of his and VA's respective 
obligations to obtain different types of evidence.  
Pertinent identified medical records have been obtained, 
and a VA examination is not warranted given the 
circumstances of this case.  The Board finds that the 
notice and duty to assist provisions of the law have been 
met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

1.  Residuals of a hemorrhage of the head

While the veteran states that he had a "hemorrhage of the 
head" with bleeding from the nose and ears in service, 
such is not reflected in the service medical records.  The 
veteran had hospitalizations in service, including for 
jaundice and for otitis media.  The history reported at 
the time did not include any trauma, nor was a "hemorrhage 
of the head" or bleeding from the nose and/or ears 
reported.  There is no contemporaneous service evidence 
supporting his contention that he had a hemorrhage of the 
head.  In any event, bleeding from the ears and nose 
recently reported by the veteran and a service comrade 
does not establish a hemorrhage of the head.  The veteran 
and his service comrade, as laymen, have no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  See Espiritu, supra.  Further, there is no 
current medical evidence suggesting the presence of any 
residuals of a hemorrhage of the head.   

In the absence of any medical indication of a hemorrhage 
of the head in service, or residuals of such incident 
subsequent to service, an examination is not warranted.  
See 38 C.F.R. § 3.159(c)(4).  

The preponderance of the evidence is against the claim for 
service connection for residuals of a hemorrhage of the 
head.  Thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

2.  Left eye disability

The veteran also contends that a left eye disability is 
attributable to service.  He has reported that the problem 
recently began, although he also suggests it began in 
service.  

Service medical records from the veteran's 1940-1942 
service do not show a chronic left eye disability.  
Records dated from 1997 to 2000 show that he has been 
diagnosed with several eye disorders involving the left or 
both eyes, including cataracts, for which he has undergone 
intraocular lens implant in the left eye.  However, there 
is no medical evidence linking any current left eye 
disorder to service.  In the absence of any medical 
indication of trauma in service, or residuals of such 
incident subsequent to service, an examination is not 
warranted.  See 38 C.F.R. § 3.159. 

The weight of the credible evidence demonstrates that a 
left eye disability began years after service and was not 
caused by any incident of service.  The Board must 
conclude that the claimed condition was not incurred in or 
aggravated by service.

The preponderance of the evidence is against the claim for 
service connection for a left eye disability, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

3.  Hearing loss

The service medical records did not show any hearing loss 
at entrance, or when hospitalized for jaundice.  When 
later hospitalized for otitis media, the veteran 
complained of hearing loss, although detailed findings on 
hearing acuity were not reported.  

Recent medical evidence includes statements by private 
doctors who diagnosed hearing loss, and evidence that he 
has received VA treatment for bilateral hearing loss, 
including hearing aids.  It appears a current hearing loss 
disability, within the standards of 38 C.F.R. § 3.385, 
exists.  Dr. Durant opined that it seemed likely that the 
veteran's current hearing loss was due to mastoiditis, 
which the veteran reportedly had in service.  X-rays taken 
in service showed sclerotic mastoids in both ears, on 
different occasions.  Further, Dr. McLeod noted 
tympanosclerosis of both ears.  The Board also notes that 
although otitis media was found in service to have existed 
prior to service, no such finding was made with reference 
to superimposed hearing loss. 

The evidence as a whole raises a reasonable doubt that the 
veteran's hearing loss began during service, coincident 
with his complaints of hearing loss at that time.  With 
the application of the benefit-of-the-doubt rule, the 
Board finds hearing loss is of service onset.  The 
condition was incurred in service, and service connection 
is warranted.  38 U.S.C.A. § 5107(b); Gilbert, supra.














ORDER

The application to reopen the claim of service connection 
for a skin disorder is denied.

Service connection for residuals of a hemorrhage of the 
head is denied.

Service connection for a left eye disability is denied.

Service connection for bilateral hearing loss is granted.


		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

